Citation Nr: 1443827	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  10-42 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a disability of the cervical segment of the spine to include paralysis of the sciatic nerve and peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served from October 1967 to March 1970, from March 1970 to March 1976, and from March 1977 to March 1988.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In October 2013, the appellant testified at a Board hearing at the RO.  

In addition to the paper claims file, there is a Virtual VA paperless or electronic claims file.  The documents in this file, along with the paper records, have been reviewed and considered as part of this appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the appellant's service medical records reveals that over the long course of the appellant's service, he did express complaints concerning pain and numbness in his extremities.  The post-service medical records note that the appellant began complaining of neurological manifestations stemming from his "spine" in the 1980s-a period in which the appellant would have been on active duty.  

Since service, the appellant has received treatment from numerous private health care providers.  There are multiple private medical records that report that the appellant began experiencing difficulties from peripheral neuropathy while he was on active duty.  See Letter from Dr. M. S. MacCollum, September 3, 2004; Letter from Dr. R. B. Carnicky, January 2, 2009; Report from Phoenix Diagnostic Imaging, October 14, 2008.  More specifically, the letters/reports suggest that the appellant began experiencing symptoms and manifestations of peripheral neuropathy in the mid-1980s.  Further, the Veteran has not been afforded a VA medical examination regarding any relationship between current spinal disability and symptoms he experienced while on active duty.  

As such, a remand is required in this case.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant and ask that he identify all sources of medical treatment for peripheral neuropathy and disabilities of the cervical/lumbar segments of the spine since his retirement from service, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims file) should then be requested.  Specifically ask the appellant whether he has obtained any treatment for the claimed disorder(s) through TRICARE and, if so, the locations of the military facilities where he obtained said treatment.  Based upon the response received, obtain any TRICARE-related documents and those too should be included in the claims file for review.  If requests for any private treatment records are not successful, the AMC must inform the appellant of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2013).

2.  Then, arrange for an examination to determine the current nature and etiology of any peripheral neuropathy or other disorder of the spine.  The claims file, including any documents obtained as a result of this Remand, must be made available to the examiner for review.  

The examiner is requested to provide an opinion as to whether (i) it is at least as likely as not (50 percent or greater probability) that any current disability involving the cervical spine had its clinical onset during his period of active service; (ii) it is at least as likely as not that any such disability is otherwise related to his period of active service; and (iii) whether it is at least as likely as not that any such disability was either caused or aggravated by a service-connected disability. 

The examiner is advised that the appellant is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the appellant's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination-for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  

The examiner must provide a rationale for each opinion provided.  

3.  The AMC will then readjudicate the appellant's claim.  If the benefits sought on appeal remain denied, he and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



